DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action Correspondence in response to U.S. Application No.16/537,372 filed on 09 August 2019.  
Claims 1-27 have been examined and are pending in the application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09 August 2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 4-5, 10-11, 13-14, 19-20, and 22-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Microsoft (NPL, “Implementing event-based communication between microservices (integration events)”) in view of Fletcher et al. (U.S. PGPUB No. 2016/0364650 A1, hereinafter “Fletcher”).

Regarding claim 1, Microsoft teaches a method of maintaining data synchronization across services provided to different geographic regions having different data privacy regulations, the method comprising:
listening, by an outbound global data synchronization reactor, for an event message in a first domain message pipeline, wherein the event message comprises an event name and a message payload comprising event information for an event (Microsoft last two paragraphs page 3, “Integration events are used for bringing domain state in sync across multiple microservices or external systems. This is done by publishing integration events outside the microservice. When an event is published to multiple receiver microservices (to as many microservices as are subscribed to the integration event), the appropriate event handler in each receiver microservice handles the event”, an Integration Event, e.g., “ProductPriceChangeIntegrationEvent”).
receiving the event message by the outbound global data synchronization reactor (Microsoft, Figure 6-19, i.e., an Event Bus).
Microsoft fails to explicitly teach applying a local data publication rule to the event information, by the outbound global data synchronization reactor, to generate edited event information, wherein the local data publication rule comprises a set of data nodes that are composed into a structured data object according to a domain specific 
Microsoft as modified by Fletcher also teaches generating an edited event message, by the outbound global data synchronization reactor, wherein the edited event message comprises the event name and a message payload comprising the edited event information (Microsoft last paragraph page 5, “… an abstraction of an event bus with multiple implementations based on infrastructure messaging technologies…”); and
publishing the edited event message, by the outbound global data synchronization reactor, by sending the edited event message to a global message pipeline (Microsoft first paragraph page 7, “The Publish method is straightforward. The 

As to claim 2, Microsoft as modified by Fletcher also teaches the method of claim 1, further comprising: 
receiving, by an application in the first domain (Microsoft first paragraph page 1, microservice), event information for an event (event-based communication);
performing a first action in the first domain, by the application in the first domain, in response to receiving the event information (Microsoft paragraph 2 page 1, “…At each action, the microservice updates a business entity…”);
generating an event message, by the application in the first domain, wherein the event message comprises an event name and a message payload, wherein the message payload comprises the event information (Microsoft paragraph 2 page 1, “…publishes an event that triggers the next action…”); and
publishing the event message, by the application in the first domain, by sending the event message to the first domain message pipeline (Microsoft first paragraph page 1, “…a microservice publishes an event when something notable happens, such as when it updates a business entity. Other microservices subscribe to those events. When a microservice receives an event, it can update its own business entities, which might lead to more events being published. This is the essence of the eventual consistency concept. This publish/subscribe system is usually performed by using an implementation of an event bus…”).


As to claim 5, Microsoft as modified by Fletcher also teaches The method of claim 1, wherein the event is a business event (Microsoft paragraph 2 page 1, “At each action, the microservice updates a business entity…”).

Claims 10 and 19 recites the limitations substantially similar to those of claim 1 and are similarly rejected.  

Claims 11 and 20 recites the limitations substantially similar to those of claim 2 and are similarly rejected.

Claims 13 and 22 recites the limitations substantially similar to those of claim 4 and are similarly rejected.

Claims 14 and 23 recites the limitations substantially similar to those of claim 5 and are similarly rejected.

Allowable Subject Matter
Claims 3, 6-9, 12, 15-18, 21, and 24-27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The limitations recited in 3, 6-9, 12, 15-18, 21, and 24-27 in combination with the other limitations recited in the context of their respective base claims are allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157